United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 15, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-40662
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LLOYD BENJAMIN JOHNSON, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-01-CR-1067-1
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lloyd Benjamin Johnson, Jr., appeals his jury conviction for

three counts of transporting illegal aliens within the United

States, in violation of 8 U.S.C. § 1324.    Johnson argues that the

district court committed reversible error by questioning him and

other witnesses in a manner which deprived him of a fair trial.

Although Johnson cites in his statement of facts several instances

of the judge’s questioning of various witnesses, he argues that

the most egregious interventions occurred during the questioning




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40662
                                 -2-

of Javier Perez-Rangel, who was one of the illegal aliens in

Johnson’s trailer, and of Johnson himself.

     Johnson concedes that, because he did not object to the

court’s questions, review of the issue is limited to plain error.

See United States v. Saenz, 134 F.3d 697, 701 (5th Cir. 1998);

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)

(en banc).   We have reviewed the trial court’s actions in light

of the entire record, including the court’s curative

instructions, and have determined that Johnson has not

demonstrated plain error.   See Calverley, 37 F.3d at 162-64.

Accordingly, the district court’s judgment is AFFIRMED.